LAND, J.
Defendants and appellees have filed a motion to dismiss the appeal herein on the ground that this court is without jurisdiction ratione materise.
This is a suit instituted by the district attorney, on the relation of four persons claiming to be members of the board of water and light commissioners of the city of New Iberia, for the purpose of ousting the four defendants as intruders into the membership of said board.
It is admitted that the members of said board are not entitled to any salary, fees, or other compensation for their services; but the petition alleges that the board handles municipal funds aggregating about $20,000 per annum and has charge of the municipal plant, costing $100,000.
This court has repeatedly decided that it has no appellate jurisdiction over a suit between contestants for a public office to which no salary or pecuniary perquisite is attached. See State ex rel. Buckner et al. v. Jastremski et al., 33 La. Ann. 110, and cases cited therein.
The same authorities hold that neither the importance of the office nor the circumstances that the office may be intrusted with the distribution of public funds to a large amount are factors in determining the jurisdiction of the appellate court, which in such cases is based on a purely pecuniary standard.
For the same reason the Court of Appeal is without jurisdiction, and this appeal,' therefore, cannot be transferred to that tribunal.
It is therefore ordered that the appeal herein be dismissed for want of jurisdiction.